DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 30 September 2020 and  22 February 2022, were filed after the mailing date of the patent application on 30 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 30 September 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  Said claim recites “the first control information and the second control information are used for jointly indicating a transmission configuration” and further recites “the first control information and the present control information are used for jointly indicating a transmission configuration”.  Here, the second recitation of “a transmission configuration” should be amended to “the transmission configuration” in accordance with antecedent basis.  Appropriate correction is required.
Claims 2-3 objected to because of the following informalities:  Said claims recite “The method” which is inconsistent with the recitation of claim 1.  The preambles should be amended to “The transmission method”.  Appropriate correction is required.
Claims 5-6 objected to because of the following informalities:  Said claims recite “The method” which is inconsistent with the recitation of claim 4.  The preambles should be amended to “The uplink receiving method”.  Appropriate correction is required.
Claims 8-17 and 20 are objected to because of the following informalities:  Said claims recite “The method” which is inconsistent with the recitation of claim 7.  The preambles should be amended to “The feedback strategy determination method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, Claim 7 is unclear because Claim 7 recites “a receiving result of first control information” and “a receiving result of second control information”.  Here, the claim is unclear because “a receiving result” may refer to “an information receiving result” or “a data receiving result”.  Here, the claim would be clear if Applicant amended “a receiving result of first control information” to “a first receiving result of first control information” and further amending “a second receiving result of second control information” to “a receiving result of second control information”.
Regarding Claims 8-17 and Claim 20, Claims 6-17 and Claim 20 are rejected for depending upon rejected Claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (US 20170251465 A1; hereinafter referred to as “Andersson”).
Regarding Claim 1, Andersson discloses a transmission method, comprising: 
receiving, through a first control channel, first control information sent by a base station (¶166 & Fig. 17 (1703), Andersson discloses receiving, by a user equipment (UE) from a base station (BS), slow control information.  Fig. 6, Andersson further discloses that the slow control information is received over a Physical Downlink Control Channel (PDCCH).  ¶166, Examiner correlates the frequency resource assignment corresponding to shortened Physical Downlink Shared Channels (sPDSCHs) to "first control information"); 
in a case of not obtaining second control information from the base station, determining a transmission configuration parameter of a data channel according to the first control information and preset control information (¶166 & Fig. 17 (1703->1705), Andersson discloses that the UE may receive fast control information on a shortened Physical Downlink Control Channel (sPDCCH).  ¶83 & ¶166, Andersson discloses that the slow control information comprises frequency resource assignment and predefined control information.  Examiner correlates predefined control information of the slow control information to "preset control information"); and 
performing a data transmission according to the transmission configuration parameter of the data channel (¶170 & Fig. 17 (1707), Andersson discloses receiving, by the UE from the BS, data over at least one sPDSCH according to information in the slow control information.  ¶79, Andersson further discloses that the downlink PDSCH transmission of Fig. 17 may be an uplink PUSCH transmission); 
wherein the first control information and the second control information are used for jointly indicating a transmission configuration of the data channel (¶170 & Fig. 17 (1705->1707), Andersson discloses that the slow control information and the fast control information are used to receive, by the UE from the BS, data over at least one sPDSCH); or the first control information and the preset control information are used for jointly indicating a transmission configuration of the data channel (¶170 & ¶86 & ¶83, Andersson discloses the frequency assignment information of the slow control information and the predefined control information, such as the MCS or MIMO information, of the slow control information allow the UE to perform a data transmission over a data channel).
Regarding Claim 2, Andersson discloses the method of claim 1.
Andersson further discloses the case of not obtaining the second control information from the base station comprises one of: 
a case one: 
the first control information comprises a presence indication used for indicating presence of the second control information (¶89, Andersson discloses that slow control information may indicate the presence of fast control information by configuring the sPDCCH candidate resources where the fast control information is obtained), but the second control information is not correctly detected (¶91, Andersson discloses unsuccessfully decoding, by the UE, control information located on a shortened Physical Downlink Control Channel (sPDCCH) if the BS is using the same resources for PDSCH assignments); or 
a case two: 
the first control information does not comprise a presence indication used for indicating presence of the second control information (¶87, Andersson discloses that the slow control information may not indicate the resources for the fast control information by configuring the sPDCCH resources by higher layer signaling).
Regarding Claim 4, Andersson discloses an uplink receiving method, comprising: 
sending, through a first control channel, first control information to a terminal (¶166 & Fig. 17 (1703), Andersson discloses transmitting, by a base station (BS) to a user equipment (UE), slow control information.  Fig. 6, Andersson further discloses that the slow control information is received over a Physical Downlink Control Channel (PDCCH).  ¶166, Examiner correlates the frequency resource assignment corresponding to shortened Physical Downlink Shared Channels (sPDSCHs) to "first control information"); 
determining, according to the first control information and preset control information, a transmission configuration parameter of a data channel for performing a data transmission with the terminal (¶166 & ¶170 & Fig. 17 (1703), Andersson discloses determining, by the BS, the frequency assignment information of the slow control information and the predefined control information of the slow control information for transmission to the UE in order to perform a data transmission on the PDSCH); and 
receiving, through the transmission configuration parameter, data sent by the terminal (¶170 & Fig. 17 (1705->1707), Andersson discloses transmitting, by the BS from the BS, data over at least one sPDSCH based on the frequency assignment information of the slow control information and the predefined control information of the slow control information.  ¶79, Andersson further discloses that the downlink PDSCH transmission of Fig. 17 may be an uplink PUSCH transmission); wherein the first control information and the preset control information jointly indicate a transmission configuration of the data channel (¶170 & ¶86 & ¶83, Andersson discloses the frequency assignment information of the slow control information and the predefined control information, such as the MCS or MIMO information, of the slow control information allow the UE to perform a data transmission over a data channel).
Regarding Claim 7, Andersson discloses a feedback strategy determination method, comprising: 
acquiring an information receiving result and a data receiving result (¶168 & Fig. 17 (1709), Andersson discloses receiving, by a base station (BS) from a user equipment (UE), acknowledgment and negative acknowledgment (ACK/NACK).  Examiner correlates ACK/NACK information to "an information receiving result and a data receiving result".  Examiner correlates reception of ACK/NACK information as "acquisition" of ACK/NACK information); 
wherein the information receiving result comprises a receiving result of first control information sent by a base station on a first channel and a receiving result of second control information sent by the base station on a second channel (The ACK/NACK information would indicate to a base station that the UE correctly received the slow control information sent by the BS and the fast control information sent by the BS because both sets of information were required to correctly receive the data over the shared channel, thus an ACK corresponding to the data over the shared channel would implicitly indicate correct reception of the slow control information and the fast control information), and the data receiving result comprises a receiving result of data on a first transport block (The ACK/NACK information would indicate to a base station that the UE correctly received the data sent by the UE to the BS over a first sPDSCH); and 
determining a feedback strategy of a downlink receiving state according to the information receiving result and the data receiving result (¶171 & Fig. 17 (1711->1705), Andersson discloses determining, by a base station (BS), to monitor for additional acknowledgments and negative acknowledgments (ACK/NACK) corresponding to additional data over additional sPDSCHs.  Examiner correlates the decision to continue to monitor for additional ACK/NACKs as a "feedback strategy"); 
wherein the first control information and the second control information are used for collectively indicating a transmission configuration of the first transport block (¶166 & ¶170, Andersson discloses that the slow control information and the fast control information allow the UE to receive/transmit data on a PDSCH/PUSCH).
Regarding Claim 18, Andersson discloses a transmission apparatus, applied to the method of claim 1, configured in a terminal.
Andersson further discloses a terminal comprising: 
a first processor and a first memory (¶36 & Fig. 3, Andersson discloses a user equipment (UE) comprising a processor 303 and memory 307); 
wherein the first memory stores a transmission program, and the transmission program, when executed by the first processor (¶36 & Fig. 3, Andersson discloses that the memory 207 stores computer readable program code for execution by the processor 203), comprises: 
an information receiving module (¶36 & Fig. 3, Andersson discloses that the UE further comprises transceiver 201), configured to receive, through a first control channel, first control information sent by a base station (¶166 & Fig. 17 (1703), Andersson discloses receiving, by a user equipment (UE) from a base station (BS), slow control information.  Fig. 6, Andersson further discloses that the slow control information is received over a Physical Downlink Control Channel (PDCCH).  ¶166, Examiner correlates the frequency resource assignment corresponding to shortened Physical Downlink Shared Channels (sPDSCHs) to "first control information"); 
a channel determination module (¶36 & Fig. 3, Andersson discloses a processor 303), configured to: 
in a case of not obtaining second control information from the base station, determine a transmission configuration parameter of a data channel according to the first control information and preset control information (¶166 & Fig. 17 (1703->1705), Andersson discloses that the UE may receive fast control information on a shortened Physical Downlink Control Channel (sPDCCH).  ¶83 & ¶86 & ¶166, Andersson discloses that the slow control information comprises predefined control information common to all sub-subframes such as modulation and coding scheme (MCS) and/or MIMO information.  Examiner correlates predefined control information of the slow control information to "preset control information"); 
wherein the first control information and the second control information are used for jointly indicating a transmission configuration of the data channel (¶166 & ¶170 & Fig. 17 (1705->1707), Andersson discloses that the slow control information and the fast control information allow the UE to receive/transmit data on a PDSCH/PUSCH), or the first control information and the preset control information are used for jointly indicating a transmission configuration of the data channel (¶170 & ¶86 & ¶83, Andersson discloses the frequency assignment information of the slow control information and the predefined control information, such as the MCS or MIMO information, of the slow control information allow the UE to perform a data transmission over a data channel); and 
a data transmission module (¶36 & Fig. 3, Andersson discloses that the UE further comprises transceiver 301), configured to perform a data transmission according to the transmission configuration parameter of the data channel (¶170 & Fig. 17 (1707), Andersson discloses receiving, by the UE from the BS, data over at least one sPDSCH according to information in the slow control information.  ¶79, Andersson further discloses that the downlink PDSCH transmission of Fig. 17 may be an uplink PUSCH transmission).
Regarding Claim 19, Andersson discloses an uplink receiving apparatus, applied to the method of claim 4, configured in a base station.
Andersson further discloses the base station, comprising: 
a second processor and a second memory (¶35 & Fig. 2, Andersson discloses a base station (BS) comprising a processor 303 and memory 307); 
wherein the second memory stores an uplink receiving program, and the uplink receiving program, when executed by the second processor (¶35 & Fig. 2, Andersson discloses that the memory 207 stores computer readable program code for execution by the processor 203), comprises: 
an information sending module (¶35 & Fig. 2, Andersson discloses that the BS further comprises transceiver 201), configured to send, through a first control channel, first control information to a terminal (¶166 & Fig. 17 (1703), Andersson discloses transmitting, by a base station (BS) to a user equipment (UE), slow control information.  Fig. 6, Andersson further discloses that the slow control information is received over a Physical Downlink Control Channel (PDCCH).  ¶166, Examiner correlates the frequency resource assignment corresponding to shortened Physical Downlink Shared Channels (sPDSCHs) to "first control information"); and 
a data receiving module (¶35 & Fig. 2, Andersson discloses that the BS further comprises transceiver 201), configured to: 
determine, according to the first control information and preset control information, a transmission configuration parameter of a data channel for performing a data transmission with the terminal (¶170 & Fig. 17 (1705->1707) & ¶79, Andersson discloses determining, by the BS, the frequency assignment information of the slow control information and the predefined control information of the slow control information for the transmission of the at least PDSCH/PUSCH), and 
receive, through the transmission configuration parameter, data sent by the terminal (¶170 & Fig. 17 (1705->1707), Andersson discloses transmitting, by the BS from the BS, data over at least one sPDSCH based on the frequency assignment information of the slow control information and the predefined control information of the slow control information.  ¶79, Andersson further discloses that the downlink PDSCH transmission of Fig. 17 may be an uplink PUSCH transmission); 
wherein the first control information and the preset control information jointly indicate a transmission configuration of the data channel (¶170 & ¶86 & ¶83, Andersson discloses the frequency assignment information of the slow control information and the predefined control information, such as the MCS or MIMO information, of the slow control information allow the UE to perform a data transmission over a data channel).
Regarding Claim 20, Andersson discloses a feedback strategy determination apparatus, applied to the method of claim 7, configured in a terminal.
Andersson further disclose a terminal, comprising:
a first processor and a first memory (¶35 & Fig. 2, Andersson discloses a base station (BS) comprising a processor 303 and memory 307); wherein the first memory stores a feedback strategy determination program, and the feedback strategy determination program, when executed by the first processor (¶35 & Fig. 2, Andersson discloses that the memory 207 stores computer readable program code for execution by the processor 203), comprises: 
a result acquisition module (¶36 & Fig. 3, Andersson discloses that the UE further comprises transceiver 301 and a processor 303), configured to acquire an information receiving result and a data receiving result; 
wherein the information receiving result comprises a receiving result of first control information sent by a base station on a first channel and a receiving result of second control information sent by the base station on a second channel (The ACK/NACK information would indicate to a base station that the UE correctly received the slow control information sent by the BS and the fast control information sent by the BS because both sets of information were required to correctly receive the data over the shared channel, thus an ACK corresponding to the data over the shared channel would indicate correct reception of the slow control information and the fast control information), and the data receiving result comprises a receiving result of data on a first transport block (The ACK/NACK information would indicate to a base station that the UE correctly received the data sent by the UE to the BS); and the first control information and the second control information are used for collectively indicating a transmission configuration of the first transport block (¶166 & ¶170, Andersson discloses that the slow control information and the fast control information allow the UE to receive/transmit data on a PDSCH/PUSCH); and 
a strategy determination module (¶36 & Fig. 3, Andersson discloses that the UE further comprises a processor 303), configured to determine a feedback strategy of a downlink receiving state according to the information receiving result and the data receiving result (¶171 & Fig. 17 (1711->1705), Andersson discloses determining, by a base station (BS), to monitor for additional acknowledgments and negative acknowledgments (ACK/NACK) corresponding to additional data over additional sPDSCHs.  Examiner correlates the decision to continue to monitor for additional ACK/NACKs as a "feedback strategy").

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474